HENDRICKSON, J.,
concurs separately.
This is a case in which everything was done that should have been done in order to extend the time for trial, except entering on the journal the reason for the continuance. Under such circumstances, it is difficult to affirm the decision to dismiss for want of a speedy trial. Nevertheless there is no indication that anyone attempted to cause an entry to be journalized nunc pro tunc. In my opinion, if this had been done, we would have had to reverse, but when the case comes before us without the necessary journal entry, we have no choice other than to affirm the decision of the trial court. (Nevertheless a nunc pro tunc entry would never suffice where there is nothing in the record to indicate the reason for a continuance, that the defendant had notice of a request by the state for a continuance, and that the matter had been considered in open court.)